Citation Nr: 0113840	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for fecal incontinence.

4.  Entitlement to service connection for cervical spine 
disorder to include a disorder of the upper back T3 vertebra 
(claimed as region between lumbar and cervical area).

5.  Entitlement to service connection for depressive disorder 
(claimed as post-traumatic stress disorder).

6.  Entitlement to service connection for right ear hearing 
loss disability.

7.  Entitlement to an increased evaluation for degenerative 
osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, currently evaluated as 40 
percent disabling.

8.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, prior to July 12, 1995.

9.  Entitlement to an increased evaluation for neurogenic 
bladder, currently evaluated as 60 percent disabling.

10.  Entitlement to an increased evaluation for hearing loss 
disability of the left ear, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, Dr. R. C. Grau, and Dr. C. Martinez


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1956 
and had multiple verified periods of active duty for training 
from May 1970 to October 1982.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for nervous disorder, right 
ear hearing loss disability, right knee disorder, left knee 
disorder, cervical spine disorder to include a disorder of 
the upper back T3 vertebra, fecal incontinence, and 
depression; granted service connection for neurogenic bladder 
and assigned a 10 percent evaluation under Diagnostic Code 
7512; and denied increased evaluations for hearing loss 
disability of the left ear, degenerative osteoarthritis with 
spondylosis lumbar paravertebral myositis and discogenic 
disease, and tinnitus.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
July 1995.  At this hearing, the veteran withdrew the issues 
of service connection for nervous disorder and increased 
evaluation for tinnitus.  In a March 1999 hearing officer's 
decision, the veteran's neurogenic bladder disorder was 
increased to 60 percent under Diagnostic Code 7542.  The 
veteran, Dr. Martinez, Dr. Grau, and the veteran's 
representative appeared before a hearing officer at a hearing 
at the RO in December 1999.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
increased evaluations to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent medical evidence of record does not show that 
the veteran has fecal incontinence related to service or to a 
service-connected back disability.

2.  The veteran's degenerative osteoarthritis with 
spondylosis, lumbar paravertebral myositis and discogenic 
disease has been manifested primarily by complaints of pain 
and radiation into the legs and objective evidence of 
limitation of motion of the lumbar spine and lumbar 
paravertebral muscle spasm.

3.  For the period prior to July 12, 1995, the evidence does 
not show moderately severe incontinence with diurnal and 
nocturnal frequency with pain or incontinence requiring 
constant wearing of an appliance nor does it show that the 
veteran required an appliance or absorbent materials which 
had to be changed more than 2 to 4 times per day.

4.  At the July 12, 1995 hearing, the veteran submitted 
evidence that he was required to wear absorbent material and 
needed multiple pads per day. 


CONCLUSIONS OF LAW

1.  Fecal incontinence was not incurred or aggravated during 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disorder.  38 U.S.C.A. §§ 
101, 1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.303, 3.310(a) (2000). 

2.  The criteria for a rating in excess of 40 percent for 
degenerative osteoarthritis with spondylosis, lumbar 
paravertebral myositis and discogenic disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

3.  A rating in excess of 10 percent for neurogenic bladder 
prior to July 12, 1995, is not warranted.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.400, 4.7, 
4.115a, Diagnostic Code 7512 (1993); 38 C.F.R. §§ 3.400, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7512, 7542 (2000).

4.  A rating in excess of 60 percent for neurogenic bladder 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 4.7, 4.115a, Part 4, Diagnostic Code 
7512 (1993); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Part 4, 
Diagnostic Codes 7512, 7542 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  VA and private medical records 
have been obtained.  Hearings were conducted before the RO 
and before the Board and transcripts associated with the 
claims folder.  The Board finds that all relevant facts on 
this issue have been properly developed and the duty to 
assist has been met.  38 C.F.R. § 3.159; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's verification of service DD Form 214 does not 
reflect combat service and he has not contended that his 
inservice injuries were incurred in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Fecal incontinence.  Service medical records do not show 
complaints or findings of bowel incontinence during any of 
the veteran's periods of active duty for training.  

Private and VA medical records from 1992 to 1996 show 
complaints and treatment for a service-connected back 
disorder with urinary incontinence but no complaints of fecal 
incontinence until May 1996.  At that time decreased 
sensation in the perianal region was noted.  An April 1995 
private lumbar spine MRI revealed lumbar disc space 
desiccation changes, bilateral L4-5 moderate facet joint 
hypertrophic changes, and small posterior osteophytic ridges 
at L5-S1.  There was no evidence of herniation or stenosis 
and the conus and cauda equina were unremarkable.

At November 1997 VA genitourinary and back examinations, the 
veteran complained of urinary incontinence since 1990 and his 
history of neurogenic bladder secondary to service-connected 
lumbar disorder was noted.  On evaluation, there was normal 
sphincter tone, and no masses.  There were no findings or 
diagnoses of fecal incontinence.

At a June 1999 VA examination, the examiner noted the 
veteran's history of degenerative osteoarthritis with 
discogenic disease and urinary incontinence secondary to 
neurogenic bladder.  According to the examiner, there was 
history of fecal incontinence since 1992.  The examiner noted 
that an April 1995 MRI of the lumbosacral area reported no 
evidence of significant herniation or stenosis and that conus 
and cauda equina were unremarkable.  He also noted that a 
June 1996 thoracic MRI revealed an old compression fracture 
of T3 without evidence of compromise of the spinal canal and 
epidural lipoma.  The veteran reported 40-lb. weight loss in 
5 months, occasional nausea, and diarrhea every other day.  
Bowel sounds were positive and the bowel was soft and 
depressible.  The examiner noted that the veteran was not 
wearing a pad and there were no underwear stainings.  The 
diagnosis included fecal incontinence by history.  The 
examiner noted that as there was no evidence of spinal cord 
compression on MRI's in 1995 and 1996, that there was no 
evidence of underwear staining and the veteran was not 
wearing pads, there was no evidence to conclude that loss of 
rectal sphincter control was secondary to service-connected 
disabilities.

In a September 1999 statement and in testimony at the 
December 1999 hearing, the veteran's physician, Dr. Martinez 
stated that the veteran's fecal incontinence stemmed from a 
neurological cord problem which was easily connected to his 
thoracic and lumbar problems.  However, at the December 1999 
hearing, Dr. Martinez stated that he had not examined the 
veteran for fecal incontinence and had seen no evidence of 
the veteran's fecal incontinence, but based his opinions on 
the veteran's complaints of such.

At a January 2000 VA genitourinary examination, the veteran 
complained of fecal incontinence and reported using 8 pads 
per day.  On evaluation, there was normal sphincter tone with 
no masses.  The diagnoses included fecal incontinence.  At a 
February 2000 VA examination of the intestines, the veteran 
reported a history of fecal incontinence for 10 years, that 
he used pampers, and changed them approximately 7 to 8 times 
per day.  On evaluation, it was noted that he was not wearing 
pampers and that there was soft, depressible, normal 
peristalsis.  Rectal examination revealed decreased sphincter 
tone and empty ampulla.  There was absence of anal wink, 
absence of cremasteric reflex, and absence of bulbocavernosus 
reflex.  A February 2000 needle electromyography (EMG) of 
rectal sphincter revealed no abnormal spontaneous activity, 
but decreased recruitment.  The diagnosis was fecal 
incontinence.  However, the examiner opined that there was no 
evidence of cauda equina lesion by MRI or EMG, thus, fecal 
incontinence was not secondary to service-connected back 
disorder.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran lacks the medical training and 
expertise to diagnose fecal incontinence and link such to his 
service-connected back disability.  Medical records indicate 
that the veteran complained of a history of fecal 
incontinence in 1996.  However, there was no clinical 
evidence of such on examination in June 1999.  Moreover, 
while the veteran's private physician opined that fecal 
incontinence was related to the veteran's service-connected 
back disorder, at the December 1999 hearing, the same 
physician testified that he had never examined the veteran 
for fecal incontinence and had not seen evidence of such.  
The physician stated that his opinion was based on the 
veteran's complaints and what can happen with back 
disabilities.  Subsequently, fecal incontinence was diagnosed 
at a February 2000 examination; however, the examiner, after 
reviewing the evidence of record, opined that fecal 
incontinence was not secondary to service-connected back 
disorder as there was no evidence of cauda equina lesion by 
MRI or EMG.  The Board finds that the VA opinion is more 
persuasive as it is based on the actual medical evidence, 
whereas the private physician based his opinion only on the 
veteran's complaints rather than actual examination, which 
renders it of less probative value in the Board's judgment.

The objective evidence in the record taken together with the 
competent medical opinions of the 1999 and 2000 VA examiners 
outweighs the opinion provided by Dr. Martinez.  The 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


II.  Increased evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Lumbar spine disability.  Service medical records reveal that 
the veteran injured his back in 1970 while on active duty.  
The veteran reported recurrent low back pain.  A May 1973 VA 
examination revealed moderate spasms of the paravertebral 
lumbar spine muscles.  Forward flexion was limited to 60 
degrees and straight leg raising limited to 80 degrees on the 
right and 85 degrees on the left.  The diagnosis was chronic 
moderately severe fibromyositis of the lumbar spine.  In a 
June 1973 rating decision, the RO granted service connection 
for chronic moderate fibromyositis of the lumbar spine and 
assigned a 10 percent disability evaluation under Diagnostic 
Codes 5021-5292.  At an October 1973 VA examination, x-rays 
revealed minimal to moderate degenerative spondylitic changes 
of the vertebra at L-4.  Evaluation revealed decreased range 
of motion and paravertebral muscle spasm.  The diagnosis was 
degenerative spondylosis of the lumbar vertebra.  In a 
November 1973 rating decision, the RO recharacterized the 
veteran's back disorder as degenerative spondylosis of lumbar 
vertebra and assigned a 20 percent evaluation under 
Diagnostic Codes 5010-5292.  In June 1986, the RO increased 
the evaluation of the veteran's back disorder, degenerative 
osteoarthritis with moderate to severe spondylosis of the 
lumbar vertebra with discogenic disease, to 40 percent under 
Diagnostic Codes 5010, 5292, 5293. 

In December 1992, the veteran requested re-evaluation of his 
service-connected back disorder.  VA medical records from 
October 1990 to October 1992 reference the veteran's 
complaint of back pain.  A September 1992 VA MRI of the 
lumbar spine revealed degenerated L3-4 disc with central 
posterior herniation with associated marginal osteophytes, 
degenerated changes with lateral recess stenosis, and 
degenerated lumbar discs.  In a November 1993 rating 
decision, the RO continued the 40 percent evaluation for 
degenerative osteoarthritis with moderate to severe 
spondylosis of the lumbar vertebra with discogenic disease 
under Diagnostic Codes 5010-5292. 

Private medical records from Dr. Martinez from January to 
November 1993 show complaints of low back pain with findings 
of herniated nucleus pulposus at L3-4 and L5-S1, spondylosis, 
lumbar stenosis, and discogenic disease.  A July 1993 MRI of 
the lumbar spine revealed degenerative disc disease at L5-S1, 
disc herniation at L5-S1, and disc protrusion at L2-3.  In a 
September 1993 letter, Dr. Martinez stated that the veteran 
had an advanced degenerative lumbar condition with herniated 
discs along with narrowing of the lateral recesses and that 
the veteran should be a candidate for lumbar surgery.

An April 1995 VA lumbar spine MRI revealed lumbar disc space 
desiccation changes, bilateral L4-5 moderate facet joint 
hypertrophic changes, and small posterior osteophytic ridges 
at L5-S1.  There was no evidence of herniation or stenosis 
and the conus and cauda equina were unremarkable.

At his July 1995 hearing, the veteran testified that his back 
disorder had become worse and that his private physician 
recommended surgery.  VA medical records from January 1995 to 
October 1996 show continued complaints of low back pain with 
decreased sensation and occasional numbness in lower 
extremities.  It was noted that the veteran had a history of 
chronic low back pain and had been diagnosed with diabetes 
mellitus.  A June 1996 MRI revealed an old compression 
fracture of the T-3 vertebra.  An October 1996 neurological 
consultation revealed decreased hair distribution, and pulses 
at 1 + dorsal and post tibial.  There were decreased pinprick 
and touch sensations in the lower extremities, and decreased 
vibration up to knees.

VA medical records from March to October 1997 note the 
veteran's complaints of low back pain with history and 
findings of chronic low back pain.  At a November 1997 VA 
examination, he complained of severe low back pain with 
radiation into hips and legs.  On evaluation, forward flexion 
was limited to 30 degrees, backward extension limited to 10 
degrees, and right and lateral rotation and flexion were 
limited to 15 degrees.  The examiner noted that it appeared 
that he was not doing his full effort to range of motion 
because when a card fell off the table the veteran bent well 
to the forward and side to pick it up without pain.  There 
was objective evidence of painful motion on movements of the 
lumbar spine except mild on forward flexion.  Mild 
lumbosacral paravertebral muscle spasm was noted.  There was 
evidence of weakness and decreased muscle strength of 3 of 5 
in both hallucis longus muscles.  There were no postural 
abnormalities of the back, but there was a fixed deformity of 
dorsal kyphosis.  On neurological evaluation, he had 
diminished knee jerks, and absent ankle jerks with decreased 
sensation to pinprick and smoothness in both upper and lower 
extremities.  The diagnosis was degenerative osteoarthritis 
with moderate to severe spondylosis, lumbar paravertebral 
myositis and discogenic disease.  The examiner noted that the 
diminished knee jerks, absent ankle jerks bilaterally, 
decreased pinprick and smooth sensations, and diminished 
vibration sense were due to diabetic neuropathy as a result 
of the veteran's diabetes mellitus and were not related to 
his service-connected back disorder.  The examiner further 
stated that the veteran had normal gait cycle, no muscle 
atrophy, and normal muscle strength except for both ankle 
dorsiflexors which could be due to diabetic neuropathy or 
radiculopathy secondary to discogenic disease.

VA medical records from May 1998 to May 1999 show continued 
complaints and findings of chronic low back pain.  

At a June 1999 VA examination, the veteran complained of 
moderate to severe low back pain with radiation into thighs 
and cramping and numbness in the legs.  He reported that he 
could walk unassisted but used a cane to help him get in and 
out of the car.  He stated that he was not taking any 
medication for back pain.  Range of motion of the lumbar 
spine revealed forward flexion to 40 degrees, backward 
extension to 20 degrees, lateral flexion and rotation to 10 
degrees.  The examiner noted that the veteran displayed more 
range of motion with painfree expression while dressing and 
undressing than those measured.  No painful motion was noted 
on examination.  There were no paravertebral lumbar muscle 
spasms and no tenderness to palpation.  There was objective 
evidence of weakness in both the right and left ankle 
dorsiflexors, extensor hallucis longus.  There was 2-cm 
muscle atrophy of the left thigh and right calf.  Knee jerks 
and ankle jerks were absent, there were diminished pinprick 
and smooth sensation as well as diminished vibration in arms 
and legs.  A July 1999 EMG and nerve conduction study 
reported no evidence of lumbar radiculopathy, positive waves, 
increased insertional activity, and polyphasic potentials 
indicated the presence of L5 radiculopathy.  The diagnoses 
included degenerate joint disease, lumbar paravertebral 
myositis, discogenic disease, peripheral diabetic neuropathy, 
and bilateral L5 radiculopathy.  

An August 1999 VA examination revealed much low back pain and 
paravertebral spasms.  The diagnosis was chronic low back 
pain and discogenic disease of the lumbar spine.  

At the December 1999 hearing, the veteran's physician, Dr. 
Martinez stated that the veteran's leg weakness was due to 
his discogenic disease.

At a February 2000 VA examination, the examiner noted that 
all records including private medical opinions and statements 
were read.  The veteran complained of continuous low back 
pain with radiation into the lower extremities along with 
numbness and weakness in the lower extremities.  The veteran 
reported that he was unable to walk without pain.  Range of 
motion testing revealed forward flexion limited to 40 
degrees, extension to 10 degrees, lateral bending to 10 
degrees, and rotation to 20 degrees.  Painful motion was 
noted at flexion, extension, and right rotation.  Mild muscle 
spasm of the lumbar paravertebral muscles was noted and there 
was tenderness to palpation over the vertebral spinal 
processes.  Diminished pinprick and light touch sensation was 
noted in arms and legs as was diminished vibration sensation.  
Muscle tone was 4/5 throughout although the examiner noted 
there was poor patient effort.  The examiner noted that MRI 
revealed degenerative joint disease, lumbar paravertebral 
myositis and discogenic disease.  According to the examiner a 
February 2000 EMG of both lower extremities revealed no 
evidence of radiculopathy and peripheral neuropathy.  The 
diagnoses included degenerative joint disease, lumbar 
paravertebral myositis and discogenic disease and peripheral 
neuropathy.  

The RO has evaluated the veteran's lumbar spine disability 
under Diagnostic Codes 5010-5292.  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 
(2000).  

The Board will also consider Diagnostic Code 5295, which 
provides for the evaluation of lumbar strain.  Under 
Diagnostic Code 5295, a 20 percent evaluation is warranted 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion unilateral, in standing position.  An 
evaluation of 40 percent is provided where there is severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  The Board notes that the maximum disability rating 
available under both Diagnostic Codes 5292 and 5295 is 40 
percent.

Upon review, the Board finds that evidence has been not 
provided to support an evaluation in excess of 40 percent for 
degenerative joint disease, lumbar paravertebral myositis and 
discogenic disease.  Evidence of record shows that the 
veteran has limitation of motion of the lumbar spine with 
pain and muscle spasm and MRI and x-ray evidence of 
arthritis.  The Board notes that these findings are 
consistent with 40 percent evaluations for limitation of 
motion of the lumbar spine and lumbar strain under Diagnostic 
Codes 5292 and 5295.  Although the veteran complained of 
radiculopathy into the legs with tingling, weakness and 
numbness, this is consistent with moderate intervertebral 
disc syndrome with recurring attacks.   

As set forth above, a 40 percent evaluation is the highest 
available evaluation under Diagnostic Code 5292 and 5295.  
However, Diagnostic Code 5293 provides for a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2000).  The Board 
notes that the current evaluation also would contemplate the 
presence of severe intervertebral disc syndrome under 
Diagnostic Code 5293.  However, the preponderance of evidence 
is against an evaluation in excess of 40 percent for the 
veteran's lumbar paravertebral myositis under Diagnostic 
5293.  While absent ankle and knee jerks along with 
diminished sensation and vibration in the lower extremities 
have been documented, VA examiners have opined that, based on 
multiple EMG and nerve testing results, these findings are 
due the peripheral diabetic neuropathy.   Moreover, there 
have been no clinical findings of sciatic neuropathy or 
pronounced intervertebral disc syndrome with persistent 
symptoms with little intermittent relief.  Therefore, the 
provisions of Diagnostic Code 5293 provide no basis for a 
rating in excess of 40 percent.

Moreover, while it is clear from the record that the veteran 
suffers pain associated with his low back disability as well 
as loss of range of motion of the lumbar spine, there is no 
objective evidence to indicate that the veteran's low back 
symptoms, including pain and weakness, result in any 
additional limitation of function to a degree that would 
support a disability evaluation in excess of the 40 percent.  
The Board would also note that a 40 percent evaluation 
corresponds with severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  Based on the record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for the veteran's 
degenerative osteoarthritis with spondylosis, lumbar 
paravertebral myositis and discogenic disease.  As such, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Neurogenic bladder.  VA medical records from March 1991 
reflect that the veteran was seen complaining of increased 
urinary frequency with urgency and nocturnally.  A urogram 
was normal except for mild post voiding residual urine.  A 
June 1991 cystourethrogram revealed small and slightly 
trabeculated urinary bladder representing spastic type of 
neurogenic bladder.  A February 1992 medical notation 
referred to voiding difficulty and incontinence.  At a 
February 1993 VA examination, the veteran complained of 
urgency of urinary incontinence beginning approximately 2 1/2 
years ago.  The examiner noted nocturnal frequency times 1 
with diurnal frequency, occasional urgency with low volume.  
The diagnosis was neurogenic bladder suspected secondary to 
discogenic disease.  In a November 1993 rating decision, the 
RO granted service connection for neurogenic bladder 
secondary to discogenic disease and assigned a 10 percent 
evaluation under Diagnostic Code 7512.

Private medical records from Dr. Martinez from January to 
November 1993 contain a March 1993 notation that the veteran 
complained of hesitancy in voiding.  Diagnosis of neurogenic 
bladder related to his lumbar disorder was noted.

In his VA Form 9, received at the July 12, 1995 hearing, the 
veteran stated that he experienced urinary incontinence which 
required wearing of absorbent materials which had to be 
changed 2 to 4 times per day.  At his hearing, the veteran 
testified that he experiences urinary incontinence at least 2 
to 4 times per day and was given a prescription for diapers 
from the VA neurologist.

VA records from 1995 to 1997 continue to show complaints of 
urinary incontinence with diagnosis of neurogenic bladder.  
At a November 1997 genitourinary examination, the veteran's 
history of neurogenic bladder was noted.  The diagnoses 
included urinary incontinence and suspected neurogenic 
bladder.

The RO, in a March 1999 rating decision, increased the 
evaluation for neurogenic bladder to 60 percent under 
Diagnostic Code 7542, effective from July 12, 1995.

At a January 2000 VA examination, the veteran complained of 
no control of urine.  He stated that he often had accidents 
and wore absorbent materials.  He reported night frequency 
times 2, normal urinary flow, and no dysuria.  He stated that 
he changed his absorbent material approximately 8 times per 
day and once at night.  The diagnoses included urinary 
incontinence, neurogenic bladder.  

The veteran has been rated under Diagnostic Codes 7599-7512 
and 7542, essentially, he has been rated on his voiding 
dysfunction.

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, during the pendency of this appeal.  (Later 
revisions were made effective October 8, 1994).  The Court 
has held that when the regulations concerning entitlement to 
a higher rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria which are most favorable.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The new 
amended versions may only be applied as of their effective 
date and, before that time, only the old version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  As noted above, the Board has carefully considered 
the evaluation of the bladder dysfunction under both the old 
and new criteria.  While the old criteria require the wearing 
of an appliance for the rating of 60 percent, the new also 
permit usage of absorbent materials.  

Under the old rating criteria, Diagnostic Code 7512 provided 
that a 10 percent evaluation required moderate cystitis with 
pyuria with diurnal and nocturnal frequency.  Moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus warranted a 20 percent evaluation.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less; contracted bladder; and a 60 
percent rating required incontinence requiring constant 
wearing of an appliance.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7512 (prior to February 17, 1994). Under the 
new rating criteria, Diagnostic Code 7512 is rated as voiding 
dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7512 (2000).  In addition, Diagnostic Code 7542, governing 
ratings for neurogenic bladder, is also rated based on 
voiding dysfunction.  Under those provisions, a 20 percent 
evaluation requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
evaluation contemplates requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent rating contemplates requiring the wearing an 
appliance or absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7512 (2000).

The Board will initially consider whether a higher rating is 
warranted from the effective date of service connection until 
February 17, 1994 under the old criteria. Under that 
criteria, in order for a higher rating to be warranted, the 
evidence would have to show that the veteran had moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus or incontinence requiring constant wearing 
of an appliance.  A review of the evidence does not show that 
the veteran met those requirements prior to February 17, 
1994.  Evidence only shows complaints of nocturnal frequency 
x 1 with diurnal.  There is no evidence of pain with this 
frequency or constant wearing of an appliance.  As such, a 
rating in excess of 10 percent is not warranted from prior to 
February 17, 1994. 38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. 
§§ 4.7, 4.115a, Diagnostic Code 7512 (1993).

For the period after February 17, 1994, the Board will 
consider the veteran's bladder disability under the old and 
new versions of Diagnostic Code 7512.  Under the new 
criteria, the evidence would have to show that the veteran 
required an appliance or absorbent materials which must be 
changed less than 2 times to more than 4 times per day.  
Here, the Board finds the new criteria to be more favorable.  
However, as noted above the evidence of record prior to July 
12, 1995 does not show that the veteran was required to wear 
absorbent materials.  Accordingly, a rating in excess of 10 
percent was not warranted.  

At his hearing on July 12, 1995, the veteran testified that 
he experienced urinary urgency and nocturnal frequency and 
that he wore absorbent material which he changed on average 
approximately 4 times per day.  Subsequent medical evidence 
continued to show diagnoses of urinary incontinence with 
nocturnal frequency and the wearing of absorbent material 
which he changed approximately 8 times per day.  As noted 
above, the RO, in a March 1999 rating decision increased the 
evaluation to 60 percent effective from the date of the 
hearing.  The Board notes that 60 percent is the maximum 
disability rating available for voiding dysfunction.  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2000).  The statute provides, in 
pertinent part, that an effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (2000).  On review, the Board finds that as 
the veteran presented evidence as to his wearing of absorbent 
material and the number of changes required daily at the July 
12, 1995 hearing, the first date that it became factually 
ascertainable that an increase was warranted was July 12, 
1995, the date of the hearing.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  However, the only provisions 
providing higher ratings are Diagnostic Code 7519 for 
multiple urethroperineal fistulae; Diagnostic Code 7528 for 
malignant neoplasms of the genitourinary system; and 
Diagnostic Code 7531 for kidney transplant surgery.  The 
veteran's bladder disability is not manifested by any 
symptoms which would warrant consideration of those criteria.  
Likewise, the Board must consider whether the veteran's 
disability may be analogously rated pursuant to the rating 
criteria for renal dysfunction.  Under that criteria, a 60 
percent evaluation is warranted for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115 (2000).  The veteran does not 
meet these criteria either.  Again, since separate 
symptomatology cannot be identified, there is no provision 
providing a higher rating or warranting a separate rating.

An evaluation in excess of 10 percent rating prior to July 
12, 1995 is not warranted.  An evaluation in excess of 60 
percent after July 12, 1995 is not warranted.


ORDER

Service connection for fecal incontinence is denied.  An 
evaluation in excess of 40 percent for degenerative 
osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, is denied.  An evaluation in 
excess of 10 percent for neurogenic bladder prior to July 12, 
1995, is denied.  An evaluation in excess of 60 percent for 
neurogenic bladder is denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Upon review, the Board observes that the most recent 
audiological evaluation was in November 1997, more than 3 
years ago.  While moderate to profound bilateral hearing loss 
was noted at that time, there was no opinion offer as to 
whether the veteran's right ear hearing loss was related to 
service.  The VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature and extent of the veteran's 
disabilities.  Moreover, regulations pertaining to the 
evaluation of hearing loss have been revised.  It does not 
appear that the RO has evaluated the veteran's claim for an 
increased evaluation for left ear hearing loss under the 
revised regulations.

Additionally, at the December 1999 hearing, the veteran's 
psychiatrist, R. C. Grau, M.D., testified that he had treated 
the veteran for at least 15 years and regularly since 1995 
and that he would submit copies of his records.  However, 
upon review, the claims folder does not contain any records 
of the veteran's treatment from Dr. Grau.  As noted above, 
the VA's duty includes attempting to obtain such records.

Finally, the veteran's private physician has opined that his 
cervical disorder and his knee problems are related to his 
service-connected back disorder.  VA examiners in 1999 and 
2000 have opined that there is not sufficient evidence to 
establish that the veteran's cervical disorder and knee 
disorders are secondary to his back disorder.  The United 
States Court of Appeals for Veterans Claims has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen V Brown, 7 Vet. App. 430 (1995).  Additional 
development is required prior to a decision as to this matter 
by the Board.

The veteran is notified that it is his responsibility to 
report for examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

In light of foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in the recent 
past for knee or neck complaints or for 
hearing loss, or for psychiatric 
complaints.  After obtaining any 
appropriate release, the RO should 
records from all sources identified by 
the veteran.  The RO should contact Dr. 
R. C. Grau and request copies of his 
medical records pertaining to the 
veteran.

2.  The veteran should be provided an 
examination by an appropriate specialist 
to determine the etiology of his knee and 
cervical spine disorders.  The claims 
folder must be provided to this physician 
prior to the examination.  Having 
reviewed the claims folder and having 
conducted an examination, the physician 
must provide an opinion as to whether any 
knee or cervical spine disability was 
either (a) caused or (b) aggravated by 
the veteran's service-connected back 
disability.  This physician's attention 
is specifically directed to the comments 
provided by Dr. Martinez at the December 
1999 hearing which related the veteran's 
bilateral knee disorder and his cervical 
spine disorder to his service-connected 
back disability.  If the specialist finds 
that the veteran's knee and cervical 
spine disabilities were not caused by the 
back disability, the specialist should 
then also offer an opinion as to whether 
the veteran's knee disabilities or his 
cervical spine disorder is aggravated by 
the service-connected back disability 
and, if so, the degree of disability 
attributable to such aggravation.  The 
physician should comment on the opinion 
provided by Dr. Martinez and provide a 
rationale for any opinion given.  If the 
physician cannot provide an opinion to 
any of the Board's remand questions 
without resorting to speculation, he must 
so state.

3.  The veteran should be afforded an 
audiological examination to determine the 
nature and extent of any hearing loss and 
the etiology of any right ear hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be performed.  The examiner 
should provide an opinion as to whether 
it is as likely as not that the veteran's 
right ear hearing loss is related to his 
active service.  The examiner should 
provide rationale for this opinion.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

